FILED
                              NOT FOR PUBLICATION                           APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIN FU; YIBIN JIANG,                              No. 08-72470

               Petitioners,                       Agency Nos. A075-768-359
                                                              A075-768-360
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Min Fu and Yibin Jiang, natives and citizens of China, petition for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an

immigration judge’s decision denying their application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

         Petitioners contend that the birth of their second child in the United States

violated China’s population-control policy and would subject Min Fu to forced

sterilization upon return to China, citing the experience of one or more friends in

China and a warning Min Fu received from a birth control official before leaving

China in 1997. The record does not compel the conclusion that petitioners met

their burden of showing a clear probability of persecution. See id. at 1190 (clear

probability standard requires objective evidence that it is more likely than not that

alien will be subject to persecution upon removal) (citation omitted); Lin v. Holder,

588 F.3d 981, 988 (9th Cir. 2009) (noting BIA’s conclusion in Matter of J-W-S-,

24 I. & N. Dec. 185 (BIA 2007), that the Chinese government does not have a

national policy requiring forced sterilization of a parent who returns with a second

child born outside of China). Accordingly, their withholding of removal claim

fails.

         Finally, we deny petitioners’ request for oral argument.

         PETITION FOR REVIEW DENIED.




                                             2                                    08-72470